     Case 20-12890-mkn         Doc 106     Entered 09/02/20 17:55:04       Page 1 of 5



 1   Ryan J. Works, Esq. (NSBN 9224)
     McDONALD CARANO LLP
 2   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 3   Telephone: (702) 873-4100
     rworks@mcdonaldcarano.com
 4
     Philip M. Giordano, Esq.
 5   Sophia E. Kyziridis, Esq.
     Giordano & Company P.C.
 6   REED & GIORDANO, P.A.
     47 Winter Street, Suite 800
 7   Boston, Massachusetts 02108-4774
     Telephone: (617) 723-7755
 8   pgiordano@reedgiordano.com
     skyziridis@reedgiordano.com
 9
     Attorneys for Auctus Fund, LLC
10
                              UNITED STATES BANKRUPTCY COURT
11
                                   FOR THE DISTRICT OF NEVADA
12
     In re:                                          Case No.: 20-12890-mkn
13                                                   Chapter 11
     PLAYER’S NETWORK, INC.
14                                                   REPLY MEMORANDUM OF CREDITOR
                                Debtor.              AUCTUS FUND, LLC IN SUPPORT OF ITS
15                                                   MOTION FOR AN ORDER, PURSUANT TO
                                                     11 U.S.C. §§105(A), 363, AND 541 (I)
16                                                   AUTHORIZING ISSUANCE OF
                                                     CONVERSION NOTICES; (II) REQUIRING
17                                                   DEBTOR TO COMPLY WITH THE
                                                     NOTICES; AND (III) DEEMING THE
18                                                   AUTOMATIC STAY INAPPLICABLE OR, IN
                                                     THE ALTERNATIVE, GRANTING RELIEF
19                                                   FROM THE AUTOMATIC STAY PURSUANT
                                                     TO 11 U.S.C. § 362
20
                                                     Hearing Date: September 9, 2020
21                                                   Hearing Time: 9:30 a.m.
                                                     Hearing Place: Foley Federal Building, 300 Las
22                                                   Vegas Blvd. South, Las Vegas, Nevada 89101,
                                                     Courtroom 2
23

24            Creditor, Auctus Fund, LLC (hereinafter “Auctus” or the “Fund”), respectfully submits its
25   Reply Memorandum to the Opposition of the Debtor, Player’s Network, Inc. (hereinafter “PNTV,”
26   the “Debtor,” or the “Company”) to Auctus’s Motion for an Order, Pursuant to 11 U.S.C.
27   §§105(A), 363, and 541 (I) Authorizing Issuance of Conversion Notices; (II) Requiring Debtor to
28
     Case 20-12890-mkn          Doc 106      Entered 09/02/20 17:55:04           Page 2 of 5



 1   Comply with the Notices; and (III) Deeming the Automatic Stay Inapplicable or, in the

 2   Alternative, Granting Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362 (the “Motion”).

 3                                                   REPLY

 4            Notwithstanding the Debtor’s claim to the contrary, the Ninth Circuit’s decision in Decker

 5   v. Advantage Fund Ltd. squarely controls the issues presented in Auctus’s Motion. 362 F.3d (9th

 6   Cir. 2004) (“Appellees are correct that unissued stock is not an interest of the debtor corporation

 7   in property; it is merely equity in the corporation itself.”). The facts in Decker align with the facts

 8   in this case. In both situations, the party that had been issued shares (as in Decker) or which was

 9   seeking the issuance of shares (as with Auctus here) already had paid fair and valuable

10   consideration to the debtor to receive the right to convert to common stock. Id. (noting that

11   appellees had paid $40 million for the preferred stock that included the option to convert to

12   common shares.) The Decker Court appropriately based its holding on the fact that the debtor

13   already had received consideration for the shares and would not receive any consideration by

14   voiding the stock issuance. Id. (“’Since an action directed at recovery of corporate stock could

15   only affect equitable ownership of the corporation and would not restore property to the estate or

16   avoid an estate obligation, then it is not a transfer subject to question under Section 548.’”)

17   (quoting In re Curry and Sorenson, 57 B.R. 824, 829 (B.A.P. 9th Cir. 1986)).

18            The Debtor in this case already has received full value in issuing the convertible Notes to

19   Auctus. Denying Auctus its right to convert the debt to common shares “would not restore

20   property to the estate or avoid an estate obligation.” Id. The Creditor respectfully submits that

21   this Court should reject the mischaracterization by the Debtor, grant Auctus’s Motion, and

22   authorize the right of Auctus to convert the debt into shares of common stock.

23            The Debtor has also mischaracterized the holding in Lehtonen v. Time Warner, Inc. (In re

24   PurchasePro.com, Inc.), 332 B.R. 417, 428 (Bankr. Nev. 2005).1 The Bankruptcy Court in In re

25

26
     1
27    The Debtor makes no real attempt to distinguish In re CPT Corp., BKY No. 4-90-5759, 1992 Bankr.
     LEXIS 1474, at *13 (Bankr. D. Minn. Sept. 21, 1992), other than to note it arose in another jurisdiction.
28   And the Debtor makes no attempt at all to distinguish the other cases Auctus has cited for the Court in its
     Memorandum in support of its Motion.



     4827-2002-1705, v. 1
     Case 20-12890-mkn          Doc 106     Entered 09/02/20 17:55:04        Page 3 of 5



 1   PurchasePro.com, Inc. did not “specifically reject” Decker, but merely held it inapplicable to the

 2   specific facts before it. And those facts differed markedly from the facts in the instant case and as

 3   applicable to Auctus’s Motion.

 4             In PurchasePro.com, Inc., the trustee sought to avoid a prior transaction in which America

 5   Online, Inc. (“AOL”) and the debtor had replaced an initial warrant (the “Original Warrant”) with

 6   a new warrant (the “Amended Warrant”). The Original Warrant required AOL to pay a strike price

 7   to purchase the debtor’s shares, while the Amended Warrant eliminated the cash strike price

 8   altogether. Id. at 422. The trustee alleged that the amendment to the warrant, permitting AOL to

 9   acquire debtor’s stock without paying anything, unjustly enriched AOL by over $57 million. Id.

10   at 423.

11             The PurchasePro.com, Inc. Court distinguished the facts in that case from those in Decker

12   on the grounds that AOL was able to obtain the shares without paying any strike price. It noted

13   that the party in Decker, just as Auctus here, already had paid to the debtor fair value for the right

14   to convert to the stock. Id. at 422 (“In short, rather than paying money for PP stock, AOL simply

15   had to certify that it had caused others to use and pay for a certain minimum level of PP's products

16   and services.”)

17             The Bankruptcy Court in PurchasePro.com, Inc. grounded its decision on this factual

18   distinction. Id. at 425 (“TW argues, however, that while the shares or warrants may very well be

19   property in the hands of the shareholder, they are not property for the issuer. In this regard, they

20   properly raise the policy concerns outlined in Decker and in Curry & Sorensen to the effect that

21   avoidance of a stock issuance can have no real effect on creditors. . . . But are the same concerns

22   about stock issuance present when the transaction is the exchange of one warrant for another?”)

23   (citing Decker and In re Curry and Sorenson, 57 B.R. 824, 829 (B.A.P. 9th Cir. 1986)). The

24   PurchasePro.com, Inc. court held that the trustee’s claim that the exchange of the Original

25   Warrant for the Amended Warrant deprived the debtor of AOL cash upon exercise had AOL and

26   the debtor not remove the strike price, and that “avoidance of the warrant exchange could lead to

27   creditor recoveries.” Id. at 428 (emphasis added). That ability to recover the potential value of

28   the restored strike price distinguishes PurchasePro.com, Inc. from the cases which govern the



     4827-2002-1705, v. 1
     Case 20-12890-mkn         Doc 106    Entered 09/02/20 17:55:04        Page 4 of 5



 1   analysis in the instant action and upon which Auctus relies in its Motion. Id. at 429 (“This theory

 2   of recovery provides additional grounds to distinguish Decker and Curry & Sorensen. In those

 3   cases, avoidance would not have resulted in recovery to creditors; it would simply rearrange

 4   ownership interests.”)

 5             The Debtor has failed to demonstrate that a denial of Auctus’s Motion could “lead to

 6   creditor recoveries.” Id. In fact, as Auctus has amply demonstrated in its Memorandum in support

 7   of its Motion, the opposite is true. If Auctus is permitted to convert some of its debt to PNTV

 8   common stock, the Debtor’s total debt would be reduced, with no decline in its assets. In short,

 9   allowing Auctus’s Motion is more likely to lead to creditor recoveries.

10            Aside from its failed attempt to distinguish Auctus’s cases, the Debtor makes no real

11   attempt to explain why this Court should deny Auctus’s motion. The Debtor fails to explain its

12   assertion that granting Auctus’s Motion would interfere with the Bankruptcy case when any viable

13   proposed plan of reorganization is curiously absent. Auctus has provided ample arguments to

14   show how granting its Motion would help facilitate the Bankruptcy case. In addition, while the

15   Debtor argues that allowing Auctus’s Motion will “severely” damage Debtor’s stock value, it also

16   claims that Auctus would obtain a “windfall” by receiving shares of a bankrupt public company.

17   The Debtor has provided no evidence that permitting Auctus to convert will cause any decline

18   whatsoever in the current prices of the Company’s public stock. Moreover, a cursory review of

19   public information demonstrates that the Debtor’s stock price has suffered a severe decline since

20   the Creditor provided the loan to the Debtor, and Auctus will not receive any possible “windfall.”

21            The Debtor has simply failed to provide any basis for this Court to disregard the Ninth

22   Circuit’s clear holding in Decker that supports a finding that the Debtor does not have a property

23   interest in the stock to be issued. Decker, 362 F.3d at 596. Auctus respectfully requests that the

24   Court grant its Motion.

25

26

27

28



     4827-2002-1705, v. 1
     Case 20-12890-mkn        Doc 106      Entered 09/02/20 17:55:04        Page 5 of 5



 1                                            CONCLUSION

 2            For the reasons stated herein and in its Memorandum in support of its Motion, Auctus

 3   respectfully requests that this Court grant the Creditor Auctus Fund, LLC’s Motion for Order

 4   Authorizing Conversions and issue an Order authorizing the Fund to issue and deliver Conversion

 5   Notices and requiring the Company and its Transfer Agent to issue Shares of PNTV common

 6   stock in accordance herewith. In the alternative, Auctus respectfully requests that this Court grant

 7   Auctus relief from the Automatic Stay in all respects and permit Auctus to issue Conversion

 8   Notice and thereby compelling PNTV and its TA to comply with such Notices.

 9            Dated this 2nd day of September, 2020.

10                                                     McDONALD CARANO LLP

11
                                                  By: /s/ Ryan J. Works
12                                                   Ryan J. Works, Esq. (NSBN 9224)
                                                     2300 West Sahara Avenue, Suite 1200
13                                                   Las Vegas, Nevada 89102
                                                     rworks@mcdonaldcarano.com
14
                                                       Of Counsel:
15
                                                       Philip M. Giordano, Esq.
16                                                     Sophia E. Kyziridis, Esq.
                                                       Giordano & Company P.C.
17                                                     REED & GIORDANO, P.A.
                                                       47 Winter Street, Suite 800
18                                                     Boston, Massachusetts 02108-4774
                                                       pgiordano@reedgiordano.com
19                                                     skyziridis@reedgiordano.com

20                                                     Attorneys for Auctus Fund, LLC

21

22

23

24

25

26

27

28



     4827-2002-1705, v. 1
